Case 1:21-cv-00021-MJT Document 1 Filed 01/19/21 Page 1 of 8 PageID #: 1




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            BEAUMONT DIVISION

TORYN FOREMAN,                                §
    Plaintiff,                                §
v.                                            §       CASE NO. 1:21-cv-0021
                                              §
                                              §
ZAMPELL REFRACTORIES, INC.,                   §
    Defendant.                                §
                                              §       JURY TRIAL DEMANDED



                      PLAINTIFF’S ORIGINAL COMPLAINT




       TORYN FOREMAN, Plaintiff in the above numbered and styled cause, files his

Original Complaint complaining of ZAMPELL REFRACTORIES, INC., Defendant

herein, and in support thereof shows this Court as follows:

1.     The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 1343, 2201

       and 2202. This is a suit in law and in equity, authorized and instituted pursuant to

       Title VII of the Civil Rights Act of 1964 as amended by the Civil Rights Act of

       1991, as amended, 42 U.S.C. §2000e, et seq. (“Title VII”), and Section 1981 of the

       Civil Rights Acts of 1981, 42 U.S.C. §1981 (“Section 1981”). The jurisdiction of

       this Court is invoked to secure the protection of and redress the deprivation of rights

       secured by these laws protecting people such as the Plaintiff from employment

       discrimination and a hostile work environment based on Race and Color and from

       retaliation for opposition to such unlawful practices.

                                          Venue

2.     Venue is proper in the U.S. District Court for the Eastern District of Texas

                                             1
Case 1:21-cv-00021-MJT Document 1 Filed 01/19/21 Page 2 of 8 PageID #: 2




        Beaumont Division. A substantial part, if not all, of the cause of action accrued or

        arose in the Eastern District of Texas. Defendant maintains sufficient business

        contacts within the counties comprising the Beaumont Division. Furthermore, the

        Plaintiff resided within the Beaumont Division during the pertinent times in

        question.

                                               Parties

3.      Toryn Foreman, Plaintiff, is a United States citizen and a resident of Port Arthur,

        Texas. At all times material hereto, Plaintiff was an Employee of Defendant, as

        understood and defined and understood by Title VII and Section 1981.

4.      Zampell Refractories, Inc., Defendant, is a Massachusetts corporation. It may be

        served with this lawsuit by serving its registered agent for service of process,

        Corporation Service Company d/b/a CSC-Lawyers, Inc., 211 E. 7th St., Suite 620,

        Austin, TX 78701. At all times material hereto, Defendant was an Employer of

        Plaintiff, as understood and defined and understood by Title VII and Section 1981.

                                            Facts1

5.      Plaintiff Foreman (African-American/Black) applied for employment directly with

        Defendant.

6.      Plaintiff Foreman interviewed for his job with Defendant’s management employee,

        Keith (last name unknown) (Caucasian).

7.      In October 2019, Plaintiff Foreman was informed by Mr. Keith and another

        management employee of Defendant, Dustin (last name unknown) (Caucasian),

        believed to be Defendant’s Regional Manager, that he was hired to work for




1 These facts are by no means exhaustive.

                                              2
Case 1:21-cv-00021-MJT Document 1 Filed 01/19/21 Page 3 of 8 PageID #: 3




      Defendant as a Scaffold Foreman at a refinery in Port Neches, Texas.

8.    Plaintiff Foreman’s work was directed and controlled by Defendant.

9.    Plaintiff Foreman’s work schedule was set by Defendant.

10.   Plaintiff Foreman was paid hourly for his work performed for Defendant.

11.   Plaintiff Foreman received his personal protective equipment and gear from

      Defendant.

12.   Plaintiff Foreman supervised approximately 16 employees on his crew for

      Defendant.

13.   Plaintiff’s Foreman’s work was an integral part of the business of Defendant.

14.   During the time period in question, another of Defendant’s crews was supervised

      by Defendant’s Foreman, Francisco Sanchez (Hispanic).

15.   Plaintiff Foreman’s immediate supervisor was Shaun Duplantis, a General Foreman

      with Defendant (Caucasian), at this job site.

16.   While Plaintiff Foreman was employed by Defendant, Mr. Sanchez would follow

      him and treat him and the other African-American employees on the crew

      differently, in a negative and less favorable way, than he treated employees of other

      races.

17.   On or about November 3, 2020, Plaintiff Foreman was working with his crew in

      the scaffolding, when he heard Mr. Sanchez yell up to him that they were doing the

      work wrong.

18.   Plaintiff Foreman then came down to the ground and addressed Mr. Sanchez

      professionally by telling him that he has years of experience in scaffolding and he

      knows what he is doing.

19.   Mr. Sanchez snapped at Plaintiff Foreman and told him that “you ain’t nothing but

                                            3
Case 1:21-cv-00021-MJT Document 1 Filed 01/19/21 Page 4 of 8 PageID #: 4




      a street ni**er (egregious racial slur omitted) anyway.”

20.   Plaintiff Foreman immediately complained about this racial slur to Mr. Duplantis,

      who supervised Plaintiff Foreman and Mr. Sanchez.

21.   Mr. Duplantis then notified Mr. Keith and Izzy (last name unknown) (Hispanic),

      believed to be Defendant’s Superintendent, and another individual. They came to

      the job site.

22.   Mr. Keith, Mr. Izzy and the other individual spoke with Plaintiff Foreman about his

      complaint of the racial slur. They said there would be an investigation, and then

      told Plaintiff Foreman to go back to work.

23.   The next day, on or about November 4, 2020, Plaintiff Foreman went to work at

      his scheduled time, and was told that his badge did not work.

24.   Plaintiff Foreman then spoke with a Human Resources representative with

      Defendant who informed Plaintiff Foreman that he was terminated.

25.   When Plaintiff Foreman asked if he was being terminated because of his complaint

      of the racial slur, the Human Resources representative stated that he was not going

      to speak on that issue.

26.   Plaintiff Foreman had not been counseled, disciplined, or told of any issues with

      his performance at any time during his employment or at the time of his termination.

27.   Plaintiff Foreman was unlawfully terminated due to his Race and/or Color and/or

      in retaliation for his complaint of race/color discrimination.




                                            4
Case 1:21-cv-00021-MJT Document 1 Filed 01/19/21 Page 5 of 8 PageID #: 5




                                     CAUSES OF ACTION

Race and Color Discrimination and Retaliation under Title VII and Section 1981.

28.     Plaintiff hereby incorporate all facts stated in the preceding paragraphs as if set

        forth fully herein.

29.     Defendant has intentionally discriminated against Plaintiff in violation of Section

        1981 and Title VII based on race (African-American) and color (Black) in the terms

        and conditions of his employment, has engaged in a hostile work environment

        based on race and color and failed to promptly take remedial action, and has

        engaged in retaliation against Plaintiff for his legally protected opposition to such

        unlawful practices.

30.     Plaintiff Foreman’s race and/or color were motivating factors in the Defendant’s

        discriminatory treatment of him and its decision to terminate him.

31.     But for Plaintiff Foreman’s engagement in legally protected actions, Defendant

        would not have terminated the Plaintiff Foreman when it did.

32.     Defendant is liable for the unlawful conduct described herein as Plaintiff Foreman’s

        Employer.

33.     Plead in the alternative, Defendant is also liable under Title VII for an interference

        with employment opportunities claim in that it had control of the premises where

        the services were rendered and blocked such access in its termination of Plaintiff

        Foreman. See Sibley Memorial Hosp. v. Wilson, 488 F.2d. 1338 (D.C. Cir. 1973);

        See also Daniels v. Allied Elec. Contractors, 847 F.Supp. 514, 520 (E.D. Tex. 1994)

        (conferring Sibley standing on the plaintiff). 2


2 Defendant alleged to the U.S. Equal Employment Opportunity Commission (“EEOC”) that Plaintiff
Foreman was an employee of a staffing company. For the sake of argument, however, Plaintiff Foreman
never had any communications with any staffing company other than purportedly receiving checks from it.
Further, he was never told by Defendant that any staffing company employed him.
                                                   5
Case 1:21-cv-00021-MJT Document 1 Filed 01/19/21 Page 6 of 8 PageID #: 6




34.   As a result of Defendant’s intentional, discriminatory and unlawful acts described

      above, Plaintiff has suffered and continue to suffer actual damages and

      compensatory damages including but not limited to mental anguish, humiliation,

      emotional distress and damage to his professional reputation, all to his detriment

      and compensable at law. Plaintiff also sues for the recovery of punitive damages

      as authorized by statute.

35.   Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

      alleged herein, and this action for preliminary and permanent injunction is the only

      available means of securing adequate relief. Plaintiff presently suffers and will

      continue to suffer irreparable injuries from Defendant’s policies, practices,

      customs, and usages set forth herein.

36.   The effect, purpose and intent of the policies and practices pursued by Defendant

      has been and continues to be to limit, classify, and willfully discriminate against

      employee(s) on the basis of their race and color and retaliate against employee(s)

      for opposing unlawful practices and otherwise adversely affect their status as

      employees because of same.

37.   Plaintiff has fully complied with the provisions of Title VII. Plaintiff has timely

      filed a charge of discrimination with the EEOC and has received notice from the

      EEOC of his right to institute a civil action under Title VII, having timely filed this

      lawsuit after such receipt. Further, this lawsuit is timely under Section 1981.

      Accordingly, all jurisdictional prerequisites and conditions precedent to bring this

      suit have been satisfied.

38.   Plaintiff hereby demands a trial by jury.

      WHEREFORE, Plaintiff prays that this Court advance this cause on the docket,

                                              6
Case 1:21-cv-00021-MJT Document 1 Filed 01/19/21 Page 7 of 8 PageID #: 7




order a speedy trial at the earliest practicable date and cause this case in every way to be

expedited and upon such hearing to:

i.      Grant Plaintiff a preliminary and permanent injunction enjoining Defendant, its

        agents and employees and those acts from continuing to maintain the policies,

        practices, customs or usages which discriminate against Plaintiff because of race

        and color, retaliate against Plaintiff, or otherwise deprive Plaintiff of his rights and

        privileges secured by Federal Law;

ii.     Grant Plaintiff a declaratory judgment, that the practices, policies, customs and

        usages complained of herein are violative of his rights protected by Title VII and

        Section 1981;

iii.    Order the Defendant to grant Plaintiff additional equitable, actual and

        compensatory relief, requiring said Defendant to make Plaintiff whole, including

        but not limited to promotions, back pay and front pay including all interest,

        insurance benefits, retirement benefits, bonuses, vacation benefits, sick leave, and

        other incidental benefits that attach to and were incidental to Plaintiff’s employment

        with Defendant, as authorized by statute;

iv.     Order the Defendant to pay punitive damages in an amount at least three times the

        actual and compensatory damages awarded;

v.      Order front pay for Plaintiff, who has been discharged, in lieu of reinstatement, if

        reinstatement is not feasible;

vi.     Grant an Order restraining Defendant from any retaliation against Plaintiff for

        participation in any form in this action;

vii.    Prejudgment and postjudgment interest as provided by law;

viii.   Grant Plaintiff his costs incurred herein, and as part of such costs, reasonable

                                               7
Case 1:21-cv-00021-MJT Document 1 Filed 01/19/21 Page 8 of 8 PageID #: 8




      Attorneys’ fees and Expert witness fees and such further, additional or alternative

      relief and affirmative action orders as may appear equitable and just; and

ix.   Such other and further relief to which Plaintiff may be justly entitled.



                                                    Respectfully submitted,

                                             By:    /S/ Ian Scharfman
                                                    IAN SCHARFMAN
                                                    ATTORNEY-IN-CHARGE
                                                    STATE BAR #00788360
                                                    3120 Southwest Freeway, Suite 450
                                                    Houston, Texas 77098
                                                    (713) 255-2267 (Tel)
                                                    (713) 255-2270 (Fax)
                                                    ian@scharfmanlawfirm.com
Of Counsel:
THE SCHARFMAN LAW FIRM, PLLC

                                                    ATTORNEY FOR PLAINTIFF




                                            8
